                     1
                     2
                     3                                                                JS -6
                     4
                     5
                     6
                     7
                     8                                UNITED STATES DISTRICT COURT
                     9                              CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11     KAREN HILBURG,                              Case No. 8:18-cv-02143-AG-DFM
                  12                             Plaintiff,          ORDER TO DISMISS ENTIRE
                                                                     ACTION WITH PREJUDICE
                  13     v.
                  14     LIFE INSURANCE COMPANY OF
                         NORTH AMERICA,                              Honorable Andrew J. Guilford
                  15
                                                 Defendant.
                  16
                  17
                  18              Upon consideration of the Parties’ Stipulation, and good cause appearing, IT

                  19     IS HEREBY ORDERED that this action is dismissed in its entirety with prejudice

                  20     as to all parties. Each party is to bear their own attorneys’ fees and costs.

                  21              IT IS SO ORDERED.

                  22
                  23     Dated: November 6, 2019                 _ __________________________________
                  24                                             Honorable Andrew J. Guilford
                                                                 United States District Judge
                  25
                  26
                  27
                  28
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                 ORDER TO DISMISS ENTIRE ACTION
  ATTORNEYS AT LAW
                         LA #4849-0939-2556 v1                    -1-                             WITH PREJUDICE
    LOS ANGELES
